Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (9,457,248) (hereinafter Long) in view of Estape et al (7,201,683) (hereinafter Estape) and Clay (2,894,550).
Claim 1, Long discloses a training weight for a sport stick a having handle portion terminating in a radially extending knob, the training weight (the broadest reasonable interpretation of weight would include grip 20) comprising: a tubular circumferential sidewall forming a central conduit and having a proximal end and a distal end (figures 2 and 3, which show the weight for attachment to a knob of a bat); a distal end wall projecting inwardly from the sidewall’ distal end; column 3, lines 60-65 and figure 3; Long teaches that the grip optionally includes a flange 36 configured to cover at least a portion of the knob so that a user’s bottom hand doesn’t catch on the partially close the sidewall’s proximal end, said sidewall, distal end wall, and proximal end wall forming a central cavity (cavity is formed between edges 23; as best shown in figure 3, the upper segment or proximal end includes a lip which naturally projects inwardly); said sidewall having an opening adjacent said proximal end wall, said opening extending circumferentially to define said opening’s width; and a slot (slit 22) formed in said proximal end wall, said slot extending from said sidewall’s opening radially inward to beyond the center of said proximal end wall (column 2, lines 61-67 and column 3, lines 1-17).  Long discloses that the grip includes a flange which is configured to at least cover a portion of the knob, which implies that the flange may cover more than a portion of the knob.  It would be within the scope of Long’s invention to have the flange substantially cover the knob and more specifically the bottom of the knob.  Nevertheless for the sake of argument, Long discloses the claimed device with the exception of the flange substantially covering the knob i.e. enclosing the bottom of the knob.  However, as disclosed by Estape (column 5, lines 10-37; figures 2-5) it is known in the art to cover substantially the entire knob including the bottom of the knob.  It would have been obvious to one of ordinary skill in the art to have used such a grip given that Estape teaches such is an appropriate manner for securing the knob in place and providing a surface where one or more fingers may rest when the bat is swung, such an arrangement also helps to control the bat’s motion and stability.  
Additionally, Long does not disclose that the sidewall, distal end wall and proximal end wall are made of a steel, aluminum or cast iron.  However, Clay discloses that it is known in the art to form the hand grip portion (22; column 2, lines 29-35) from the same material as the handle portion i.e. metal.  It would have been obvious to one of ordinary skill in the art to have used such 
Claim 5, Long discloses a sport stick and training weight combination comprising:
a sport stick having an elongate substantially cylindrical shaft having first and second ends, said sport stick having a circular knob affixed to said shaft’s first end and said shaft having a handle portion adjacent to said knob, said knob’s diameter being greater than said handle portion’s diameter (figure 1); a training weight (the broadest reasonable interpretation of weight would include grip 20) having,  a tubular circumferential sidewall forming a central conduit and having a proximal end and a distal end (figures 2 and 3, which show the weight for attachment to a knob of a bat); a distal end wall projecting inwardly from the sidewall’s distal end (column 3, lines 60-65 and figure 3; Long teaches that the grip optionally includes a flange 36 configured to cover at least a portion of the knob so that a user’s bottom hand doesn’t catch on the knob during a swing); a proximal end wall projecting radially inward from the sidewall’s proximal end to partially close the sidewall’s proximal end, said sidewall, distal end wall, and proximal end wall forming a central cavity (cavity is formed between edges 23; as best shown in figure 3, the upper segment or proximal end includes a lip which naturally projects inwardly); said sidewall having an opening adjacent said proximal end wall, said opening extending circumferentially to define said opening’s width;  a slot (slit 22) formed in said proximal end wall, said slot extending from said sidewall’s opening radially inward to beyond the center of said proximal end wall (column 2, lines 61-67 and column 3, lines 1-17), said proximal end’s slot having a width greater than said sport stick’s handle’s diameter but said slot’s width smaller than said sport stick’s knob’s diameter, and said sidewall’s opening’s width being greater than said proximal end’s slot’s width and greater than said sport stick’s knob’s diameter (column 2, lines 61-67 and column 3, lines 1-17).   Long at least cover a portion of the knob, which implies that the flange may cover more than a portion of the knob.  It would be within the scope of Long’s invention to have the flange substantially cover the knob and more specifically the bottom of the knob.  Nevertheless for the sake of argument, Long discloses the claimed device with the exception of the flange substantially covering the knob i.e. enclosing the bottom of the knob.  However, as disclosed by Estape (column 5, lines 10-37; figures 2-5) it is known in the art to cover substantially the entire knob including the bottom of the knob.  It would have been obvious to one of ordinary skill in the art to have used such a grip given that Estape teaches such is an appropriate manner for securing the knob in place and providing a surface where one or more fingers may rest when the bat is swung, such an arrangement also helps to control the bat’s motion and stability.
Additionally, Long does not disclose that the sidewall, distal end wall and proximal end wall are made of a steel, aluminum or cast iron.  However, Clay discloses that it is known in the art to form the hand grip portion (22; column 2, lines 29-35) from the same material as the handle portion i.e. metal.  It would have been obvious to one of ordinary skill in the art to have used such a metal material for Long’s grip portion given that Clay teaches such would be an appropriate material to use for handgrips which allows fabrication at a low cost.
Allowable Subject Matter
Claims 2, 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711


/ma/
08 May 2021